UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4971
BRANDON PERRY HAMMOND,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-00-138-MU)

                      Submitted: July 18, 2002

                      Decided: July 25, 2002

  Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Danielle Bess Obiorah, MASON-WATSON, OBIORAH & SINGLE-
TARY, P.C., Charlotte, North Carolina, for Appellant. Gretchen C.F.
Shappert, OFFICE OF THE UNITED STATES ATTORNEY, Char-
lotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HAMMOND
                              OPINION

PER CURIAM:

  Following a jury trial, Brandon Perry Hammond was convicted of
possession of firearm by a convicted felon, in violation of 18
U.S.C.A. § 922(g)(1) (West 2000), and sentenced to seventy-eight
months imprisonment. On appeal, he challenges the sufficiency of the
evidence supporting both his conviction and his four-level sentencing
enhancement for possessing a firearm in connection with another fel-
ony offense, under U.S. Sentencing Guidelines Manual § 2K2.1(b)(5)
(2000). We affirm.

   First, Hammond challenges the sufficiency of the evidence sup-
porting the conclusion that he voluntarily and intentionally possessed
the firearms in question. Section 922(g)(1) does not require proof of
actual or exclusive possession; constructive or joint possession is suf-
ficient. United States v. Gallimore, 247 F.3d 134, 136-37 (4th Cir.
2001). The Government may prove constructive possession by pre-
senting evidence that the defendant exercised, or had the power to
exercise, dominion and control over the item. United States v. Jack-
son, 124 F.3d 607, 610 (4th Cir. 1997).

   At trial, officers testified that Hammond admitted that the guns
were in his possession. Indeed, one of the guns was found underneath
Hammond’s bed. Further, while speaking on the telephone during the
search of the residence, Hammond acknowledged his familiarity with
the guns. In addition, several months later, Hammond admitted to a
police officer that the guns were his and that they had previously
belonged to his now-deceased father. Based on this testimony, any
reasonable jury could have found that Hammond possessed the fire-
arms in question. See Glasser v. United States, 315 U.S. 60, 80 (1942)
(standard of review).

   Hammond next challenges the enhancement under USSG
§ 2K2.1(b)(5), which was based on his use of the firearms in connec-
tion with drug trafficking. Hammond asserts that there was insuffi-
cient evidence to show that he was involved in drug trafficking. A
search of Hammond’s apartment produced the firearms at issue; small
amounts of marijuana and cocaine; two sets of scales; numerous small
                     UNITED STATES v. HAMMOND                       3
ziplock baggies; and $1532, with over one-third in $1 bills. We find
that this evidence established by a preponderance of the evidence that
Hammond was involved in drug trafficking and possessed the drugs
found in his home with the intent to distribute. See United States v.
Ward, 171 F.3d 188, 195 (4th Cir. 1999) (recognizing that a Rolex
watch, a wad of currency totaling $1055, and a hand gun were all
indicia of drug dealing).

   Accordingly, we affirm Hammond’s conviction and sentence. We
dispense with oral argument, because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED